--------------------------------------------------------------------------------

 
EXHIBIT 10.22
 
AMENDED AND RESTATED
JONES LANG LASALLE INCORPORATED
CO-INVESTMENT LONG-TERM INCENTIVE PLAN


Dated October 4, 2004


--------------------------------------------------------------------------------



AMENDED AND RESTATED
JONES LANG LASALLE INCORPORATED
CO-INVESTMENT LONG-TERM INCENTIVE PLAN


Table of Contents


Section
Page
     
I.
Purpose
3
     
II.
Eligibility
3
     
III.
Specific Terms of Grants
3
     
IV.
Administration
5
     
V.
General Provisions
5


- 2 -

--------------------------------------------------------------------------------



AMENDED AND RESTATED
JONES LANG LASALLE INCORPORATED
CO-INVESTMENT LONG-TERM INCENTIVE PLAN
 
I.  Purpose


The Jones Lang LaSalle Incorporated Co-Investment Long-Term Incentive Plan (the
“Plan”) is designed to provide a select group of management or highly
compensated employees and independent contractors of Jones Lang LaSalle
Incorporated (the “Company”), or any now existing or hereafter established or
acquired subsidiary or affiliate (“Affiliate”), with an opportunity to benefit,
on a notional basis, from certain of the real estate investments made by the
Company via the Company’s co-investments in real estate through LaSalle
Investment Company (“LIC”), a series of limited partnerships, based on the
performance of LIC’s underlying investments (the “Investments”). This Plan is
designed to permit the Company to continue to retain the services of
Participants in the Plan, to increase their efforts on behalf of the Company and
to promote its success in the interest of stockholders. It will also serve to
further align the interests of participants in the Plan with those of the
Company’s real estate investment clients.


II.  Eligibility


An employee or independent contractor shall become a Participant as of the date
he is notified in writing by the Compensation Committee of the Company’s Board
of Directors (the “Committee”), or its delegate, that he or she has been
selected to become a Participant. The Committee shall consider such factors as
it, in its sole discretion, considers pertinent in selecting Participants.
“Participant” means, for a Plan year or portion of a Plan year, an individual:
(a) who is an employee of or independent contractor to the Company or an
Affiliate; (b) who is a member of a select group of management or highly
compensated employees, or an individual serving as an independent contractor
having comparable duties and compensation; (c) who, for such Plan year, has
satisfied such minimum compensation or other classification requirements
established from time to time by the Committee, and who is designated by the
Committee, in its sole discretion, as a Participant in the Plan; and (d) who has
not otherwise been removed from participation in the Plan by the Committee. A
Participant must complete such forms and provide such data in a timely manner as
is required by the Committee.


III.  Specific Terms of Grants



a. Participants’ Accounts: The Committee shall establish and maintain on behalf
of each Participant a separate bookkeeping account (an “Account”) under the
Plan. With respect to each Participant, this Account shall represent the amount
of his notional interest in the Initially Allocated Funds and Subsequently
Allocated Funds granted under the Plan plus any distributions to which he
subsequently becomes entitled. An Account shall be credited with a distribution
arising from an Investment only when such distribution is actually received by
the Company. Distributions credited to an Account shall not earn interest. The
Committee, in its discretion, may also establish and maintain such additional
separate bookkeeping accounts for the Participant as it shall deem desirable.

 
- 3 -

--------------------------------------------------------------------------------




 
b.
Basis of Grants and Initial Grant: For calendar year 2002, the Company will
identify a $5.0 million allocation out of the total of funds that it has
invested in the Investments as of December 31, 2002 (the “Initially Allocated
Funds”) to be used as a benchmark for determining the notional interests to be
earned by Participants. The Initially Allocated Funds will exclude any cash held
by LIC as of that date and assume that any cash held is proportionately
allocated to the Investments at that time. If any one or more of the Investments
to which the Initially Allocated Funds is to be allocated has not completed its
equity capital raising process at December 31, 2002, the allocation will be
finalized after the completion of such equity capital raising. Specifically, for
the calendar year 2002, the Investments that comprise the Initially Allocated
Funds are as follows: Income & Growth Fund III, LaSalle Euro Growth II, Asia
Recovery Fund, Medical Office Fund, and CalEast. The Initially Allocated Funds
will be allocated to the particular Investments in proportion to the amount
invested in that particular Investment compared to the total invested by the
Company in all of the Investments as of that date. The Initially Allocated Funds
will not be allocated expenses, for purposes of the Plan, in the same manner as
all other investors. As soon as practicable following the date on which the
Initially Allocated Funds are identified by the Company, each Participant’s
Account (as defined above) shall be credited with a proportional notional
interest (an “Interest”) in such Initially Allocated Funds. A Participant’s
Interest will represent an unfunded and unsecured promise to be paid in
accordance with the terms of the Plan and not an actual interest in the
Investments.




 
c.
Future Grants: The Company will identify and allocate an additional $5.0 million
of its investment in the Investments for grants to Participants in each of
calendar years 2003 through 2005, which will be determined, tracked, calculated
and become Interests in the same manner as provided for in III. b. above, at the
end of each of the respective years (the “Subsequently Allocated Funds”),
including allowing for the final equity closes of each Investment within the
Subsequently Allocated Funds, or such other amount as may be determined by the
Committee; provided, that no additional allocations will be made unless the
Company meets at least a 10% GAAP earnings per share growth for the immediately
preceding calendar year over the prior calendar year. As soon as practicable
following the date on which the Subsequently Allocated Funds are identified by
the Company, each Participant’s Account shall be credited with an Interest in
such Subsequently Allocated Funds. Participation in such future grants, if any,
will be determined by the Committee on an annual basis.

 
- 4 -

--------------------------------------------------------------------------------




 
d.
Vesting: A Participant shall vest in such portion of his Account attributable to
his notional Interest in the Initially Allocated funds, and any distributions
attributable thereto, and each Interest in the Subsequently Allocated Funds, and
any distributions attributable thereto, upon the earlier of: (a) five (5) years
from the date of grant of the Interest in the Initially Allocated Funds or, in
the case of an Interest in the Subsequently Allocated Funds, five (5) years from
the date of grant of each Interest in the Subsequently Allocated Funds, (b)
retirement (on or after attainment of age 60 or, if lower, attainment of the
statutory retirement age), (c) death or permanent disability, or (d) in the case
of Participants employed by the Company or any of its Affiliates, a change in
control (as determined by the Committee) of the Company or the business unit of
the Company by which the Participant is employed. In the case of Participants
employed by the Company or any of its Affiliates, termination of employment with
the Company and its Affiliates prior to vesting, for any reason other than those
provided for above, shall result in the complete forfeiture of a Participant’s
Account. In the case of Participants providing services to the Company or any of
its Affiliates as an independent contractor (directly or through a corporation
or other business entity), termination of the independent contractor
relationship, direct or indirect, between the Company or its Affiliates and the
Participant, for any reason other than those provided for above, shall result in
the complete forfeiture of a Participant’s Account. The Committee shall, in its
sole discretion, have the authority to accelerate the vesting of a Participant’s
Account.




 
e.
Payments: All payments will be made in cash to any Participant whose Account has
not been forfeited, in an amount or amounts, equal to the Company’s return on
the Initially Allocated Funds and any Subsequently Allocated Funds, in
proportion to each Participant’s Interest. However, no payment will be made from
the Plan until such time as that Interest is vested in accordance with paragraph
III. d. above. If a Participant becomes fully vested in his Account because of
the five (5) year vesting period, the Company shall, as soon as practicable
after the date of such vesting, pay an amount equal to all distributions
attributable to any Interest credited to the Participant’s Account that are
actually received by the Company prior to that time. If a Participant becomes
fully vested because of retirement, death, permanent disability or a change in
control, the Company shall, as soon as practicable after the date on which the
Participant would have satisfied the five (5) year vesting period, pay an amount
equal to all distributions attributable to any Interest credited to the
Participant’s Account that are actually received by the Company prior to that
time. The timing of any future payments shall be at the Company’s discretion on
or around the same time or times as the Company actually receives distributions
from LIC with respect to the Investments, but in no event shall the Company be
required to make payments more often than annually.

 
- 5 -

--------------------------------------------------------------------------------



IV. Administration


The Plan shall be administered by or under the authority of the Committee.
Subject to the provisions of the Plan, the Committee, in its sole discretion,
shall have the authority to approve eligibility to participate in the Plan, to
establish the terms and conditions under which the awards become payable. In
addition, the Committee shall have the authority to delegate such of its duties
and authority under the Plan as it shall determine, in its sole discretion.


The Company’s Global Chief Human Resources Officer shall have the authority to
adopt such rules and regulations and make all other interpretations and
determinations deemed necessary or desirable for the administration of the Plan.


Any interpretation of the Plan and any decisions, calculations and
determinations made by the Committee or the Global Chief Human Resources Officer
on all matters relating to the Plan or the administration thereof shall be final
and binding.


V. General Provisions



 
a.
Term: Grants may be made pursuant to the Plan beginning as of January 1, 2002
and ending as of December 31, 2005.




 
b.
Plan Termination and Amendment: This Plan is subject to amendment or termination
by the Committee in its sole discretion; provided that no such amendment or
termination may reduce the value of any benefit already granted under the Plan.
Participants will be notified of an amendment or termination of the Plan within
a reasonable time after the amendment or termination has been effected.




 
c.
Withholding and Benefits: The Company will withhold from any amounts payable
under this Plan all federal, state, city and local taxes and any other amounts
as shall be legally required, as well as any other amounts authorized or
required by employer policy including, but not limited to, withholding for
garnishments and judgments or other court orders. Amounts accrued or paid under
this Plan shall not be included or considered in determining any benefits under
any pension, retirement, profit sharing, group insurance or other benefit plan
of the Company or any of its subsidiaries or affiliates.




 
d.
Employment and Other Rights: The Plan does not constitute an employment,
consulting or other contract and participation in the Plan will not give a
Participant the right to continue to be retained as an employee of or consultant
to the Company or any of its Affiliates on a full-time, part-time, or any other
basis, or to or in any way limit or interfere with the Participant’s right to
terminate his employment or consulting relationship with the Company or its
Affiliates. Participation in the Plan shall not give any Participant any right
or claim to any benefit under the Plan unless such right or claim has
specifically accrued under the terms of the Plan.

 
- 6 -

--------------------------------------------------------------------------------




 
e.
Interests Not Distributed to Participants: Any Interest forfeited in accordance
with the terms of this Plan will be retained by the Company and may be
redistributed, or not, as the Company deems appropriate.




 
f.
Loans: Loans are not permitted under the Plan.




 
g.
Reporting: On an annual basis, the Company will provide to Participants a report
on the status of the Investments.




 
h.
Transferability: Grants under the Plan shall not be transferable by a
Participant, except by will or the laws of descent and distribution.




 
i.
Governing Law: The Plan, and all determinations made and actions taken pursuant
hereto, shall be governed by the laws of the State of Maryland without giving
effect to the principles of conflict of laws.




 
j.
Unfunded Status of Interests: The Plan is intended to constitute an “unfunded”
plan for incentive compensation. Benefits hereunder shall be paid from assets
which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Company. The obligation of the Company hereunder
shall be an unfunded and unsecured promise to pay money in the future. With
respect to any payments not yet made to a Participant pursuant to a grant,
nothing contained in the Plan or any grant agreement shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. It is intended that the Plan be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended.




 
k.
German Participants. Notwithstanding any provision of the Plan to the contrary,
clauses (b) and (c) of Section III.d. shall not be applicable in the case of any
Participant residing or employed in Germany.

 
- 7 -

--------------------------------------------------------------------------------


 